Blue Ridge Enterprises Oil Field Service PO Box 1703Jerry Worsham Mineral Wells, Texas 76068 817-266-2486 jworsham@flash.net RESERVE AND ECONOMIC REPORT OF AMERICAN ENERGY PRODUCTION INC. An engineering and economic evaluation was prepared on oil and gas property working interests owned by Bend Arch Petroleum Inc. ("Bend Arch"), and Production Resources Inc. ("PRI"), both wholly owned subsidiaries of American Energy Production Inc. (the "Company") This evaluation includes twenty four (24) oil and gas leases that are classified as Proved Producing Reserves (PDP), Proved Behind Pipe Reserves (PDBP) and Proved Undeveloped Reserves (PUD). PRI is the owner of all the leases in Medina County, Texas and operates two leases. Landmen of Texas, an independent contract operator, operates seven leases. Proco Operating Co. Inc. operates the Bend Arch wells under a contract operating agreement. Daily production as of December 31, 2008 for all entities is approximately 300 MCFD and 47 BOPD gross, of which 230 MCFD and 36 BOPD is net to the Company.
